DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 10/29/2021 has been entered. Claims 1-3 and 5-19 are pending in the application.  Applicant’s amendments to the claims have overcome every objection and 112 rejection previously set forth in the Non-Final Office Action mailed 06/29/2021.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0021] and [0049] each recite the limitation “and a seating hole of the medical device”.  It is unclear whether the seating hole is part of the medical device or the apparatus for securing the medical device.  Paragraph [0112] and Par. [0109] (in the description of “Part 2”) indicate the seating hole is for a catheter.  Therefore it is interpreted that the seating hole is part of the securing apparatus rather than the medical device.  Furthermore, Paragraph [0112] and Par. [0109] (in the description of “Part 2”) indicate the seating hole is in the micro-suction adhesive material and there is no description or figure showing the seating hole in the base rather than in the micro-suction adhesive material.  Therefore, the language in Paragraph [0021] and [0049] should be clear that the seating hole is part of the micro-suction adhesive material.  It is recommended the limitation “and a seating hole of the medical device” is amended to “with a seating hole for the medical device”.   
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in line 13 the limitation “and a seating hole of the medical device”.  It is unclear whether the seating hole is part of the apparatus for securing the medical device or part of the medical device, therefore the scope of the claim is indefinite.  Paragraph [0112] and Par. [0109] (in the description of “Part 2”) indicate the seating hole is for a catheter.  Therefore it is interpreted that the seating hole is part of the securing apparatus rather than the medical device.  Furthermore, Paragraph [0112] and Par. [0109] (in the description of “Part 2”) indicate the seating hole is in the micro-suction adhesive material and there is no description or figure showing the seating hole in the base rather than in the micro-suction adhesive material.  For purposes of examination, the limitation will be interpreted as part of the micro-suction adhesive material of the apparatus for securing the medical device.  It is recommended the limitation “and a seating hole of the medical device” is amended to “with a seating hole for the medical device”. 
Claim 14 recites in line 3 “an aperture located through the base”.  It is unclear whether the recited limitation refers to the aperture in the base recited in claim 1, line 3 or to a different aperture.  It is recommended the limitation “the base” is amended to “a base of the enclosure”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5, 9-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,770,055 to Bierman, in view of EP 1,698,368 to Cummings, and further in view of US Patent App. Pub. 2017/0156812 to Nazari, and further in view of U.S. App. Pub. 2016/0367789 to Beran, and further in view of U.S. Patent No. 10,799,679 to Roberts. 
Regarding Claim 1, Bierman teaches an apparatus (Fig. 1, element 10) for securing a medical device to a patient during a medical procedure, the apparatus comprising:  a base (Fig. 1, element 14) having a top portion (element 24), a bottom portion (element 23),  and wherein the base is configured to be affixed to a patient via the bottom portion (Col. 7, lines 56-59); and a medical device securing assembly (Fig. 1, element 16), the medical device securing assembly comprising a substantially cubic enclosure (elements 18, 20, and 22 form a substantially cubic enclosure), a pair of closable doors (elements 20 and 22), and wherein the medical device securing assembly is further configured to attach the medical device (Fig. 3, element 12) to the base to hold the medical device in place during the medical procedure (Col. 7, lines 27-54), wherein approximately 1/3 of the bottom portion of the base includes adhesive material (the entire bottom portion includes an adhesive material, which includes 1/3 of the bottom portion).  
Bierman is silent regarding an aperture located on the bottom portion of the base, the medical device securing assembly configured to be secured within the aperture in the base, and the medical 
EP 1,698,368 to Cummings teaches an analogous invention directed to an apparatus (Fig. 1, element 10) for securing a medical device to a patient which includes a base (Fig. 1, element 12), a medical device securing assembly (Fig. 1, elements 30 and 22), wherein the bottom portion of the base includes an adhesive material (Par. 0034-0035) with a seating hole for the medical device (Fig. 1, element 20; Par. 0015 discloses the aperture, 20, traverses the first and second side of the base 12, referred to as the plaster component; the first side is the lower side and includes the adhesive material, therefore the adhesive material includes the aperture; the aperture is for receiving the medical device and therefore is a seating hole for the medical device). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the adhesive material and the base of Bierman to have an aperture, such that the bottom portion of the base includes an adhesive material with a seating hole for the medical device, as taught by Cummings, in order to allow the apparatus to be threaded over the medical device such that the securing apparatus may be properly positioned relative to the skin surface (Par. 0038). 
The modified device of Bierman and Cummings is silent regarding an aperture located on the bottom portion of the base, the medical device securing assembly configured to be secured within the aperture in the base, and the medical device securing assembly comprising a retention pad, the retention pad secured to an underside of each of the pair of closable doors, and the adhesive material being a micro-suction adhesive material.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the adhesive material taught by Bierman to be replaced with micro-suction adhesive material, as taught by Nazari, in order to use an adhesive material that can be used repeatedly and leaves no residue on the skin (Par. 0116). 
The modified apparatus of Bierman, Cummings, and Nazari is still silent regarding an aperture located on the bottom portion of the base, the medical device securing assembly configured to be secured within the aperture in the base, and the medical device securing assembly comprising a retention pad, the retention pad secured to an underside of each of the pair of closable doors, and the adhesive material being a micro-suction adhesive material.  
US Patent App. Pub. 2016/0367789 to Beran teaches an analogous invention directed to an apparatus for securing a medical device to a patient which similarly discloses a medical device securing assembly (Figs. 1-2) with a closeable door (Figs. 1-2, element 36).  Beran further teaches the assembly comprising a retention pad (Figs. 1-2, element 45), the retention pad secured to an underside of the closeable door (the retention pad 45 is on the underside of the closeable door 36 when the door is in the closed position as shown in Fig. 2). 
It would have been obvious to modify the pair of closeable doors of Bierman to each comprise a retention pad secured to the underside of the closeable door, as taught by Beran, in order to conform around the medical device to provide a tighter hold on the medical device (Beran, Par. 0043). 
The modified assembly of Bierman, Cummings, Nazari, and Beran is still silent regarding an aperture located on the bottom portion of the base, the medical device securing assembly configured to be secured within the aperture in the base.

It would have been obvious to further modify the base of the modified apparatus of Bierman, Cummings, Nazari, and Beran to comprise an aperture located on the bottom portion of the base, and to provide two pivot members such that the medical device securing assembly is configured to be secured within the aperture in the base, as taught by Roberts, in order to allow the medical device securing assembly turn in order to accommodate movement of the medical device due to patient movement (Col. 7, lines 60-65). 
Regarding Claim 2, the modified apparatus of Bierman, Cummings, Nazari, Beran, and Roberts teaches all of the limitations discussed above regarding claim 1, and Bierman further teaches wherein the bottom portion of the base is secured to the patient via adhesive, micro-suction, glue and combinations thereof (after the modification via Nazari,  the bottom portion is secured a micro-suction). 
Regarding Claim 5, the modified apparatus of Bierman, Cummings, Nazari, Beran, and Roberts teaches all of the limitations discussed above regarding claim 1, and Bierman further teaches wherein the medical device is selected from a group consisting of a needle decompression catheter for chest decompression, a central venous catheter, Turkel catheter, Tenckhoff catheter, Hemodialysis catheter, Hickman line, Groshong line, Quinton catheter, Huber needle, percutaneous endoscopic gastronomy feeding tube, peripherally inserted central catheter, intrauterine pressure catheter, pulmonary artery catheter, Swan-Ganz catheter, and suprapubic catheter (Col. 5, line 65 – Col. 6, line 20; Bierman 
Regarding Claim 9, the modified apparatus of Bierman, Cummings, Nazari, Beran, and Roberts teaches all of the limitations discussed above regarding claim 1, and Bierman further teaches wherein the base is a rigid body or a flexible base (Col. 8, lines 16-19; the base 14 is a flexible base). 
Regarding Claim 10, the modified apparatus of Bierman, Cummings, Nazari, Beran, and Roberts teaches all of the limitations discussed above regarding claim 1, but is silent regarding a plurality of nubs protruding from an inner surface of a base of the medical device securing assembly, each of the plurality of nubs imparting a force on the retention pad when the pair of closable doors are closed, causing the retention pad to frictional engage the medical device. 
Beran further teaches a plurality of nubs (Figs. 7-9, element 33) protruding from an inner surface of a base (Figs. 7-9, element 32) of the medical device securing assembly (Figs. 7-9, element 30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the medical device securing assembly of the modified apparatus of Bierman, Cummings, Nazari, Beran, and Roberts to comprise a plurality of nubs protruding from an inner surface of the base, as taught by Beran, in order to provide additional grip on the medical device (Beran, Par. 0046). 
The modified apparatus is still silent regarding the plurality of nubs imparting a force on the retention pad when the pair of closable doors are closed, causing the retention pad to frictionally engage the medical device. 
Beran further teaches an element (Fig. 2, element 40) protruding from an inner surface of the base of the medical device securing assembly which imparts a force on the retention pad (Fig. 2, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to further modify the plurality of nubs of the modified apparatus of Bierman, Cummings, Nazari, Beran, and Roberts, such that they impart a force on the retention pad when the pair of closable doors are closed, causing the retention pad to frictionally engage the medical device, as taught by Beran, in order to allow the nubs to deform around the medical device to allow for a tighter hold (Par. 0043). Although Beran discloses an embodiment that uses retention pads (Figs. 1-6) and a separate embodiment that uses a plurality of nubs (Figs. 7-9), Beran further discloses in Par. 0065 that the particular embodiments disclosed are not limited but may be applied in combination.  Therefore, the combination of a plurality of nubs protruding from an inner surface of a base imparting a force on the retention pad is a combination which is taught by Beran and which would be obvious to utilize in order to form a tight hold on the medical device. 
Regarding Claim 11, the modified apparatus of Bierman, Cummings, Nazari, Beran, and Roberts teaches all of the limitations discussed above regarding claim 1, and Bierman further teaches wherein the medical device securing assembly further comprises: a pair of locking tabs (Fig. 5, element 82) located on each of the pair of closable doors; and a pair of locking tab receptacles (Fig. 5, element 84) for each of a respective pair of locking tabs, the locking tab receptacles located on sides of the enclosure, each of the locking tab receptacles configured to accept a respective locking tab such that the closable doors are substantially locked in place (Col. 13, lines 15-27). 
Regarding Claim 12, the modified apparatus of Bierman, Cummings, Nazari, Beran, and Roberts teaches all of the limitations discussed above regarding claim 1, and including the limitations of claim 12 since the device has been modified such that the medical device securing assembly further comprises a retention pad retaining ridge (See Annotated Fig. 5 next page; the doors have been modified to have 
    PNG
    media_image1.png
    417
    555
    media_image1.png
    Greyscale
retention pads in the areas shown, thus element 82 acts a ridge to the retainer pad) located on an inner surface of each of the pair of closable doors, the retention pad retaining ridge configured to hold the retention pad substantially in place (Fig. 16; retention pad retain ridge 82 would prevent outward expansion of the pad, thus holding it in place). 
Regarding Claim 13, the limitation of wherein the retention pad is held in place on the inner surface of the closable door by one of glue and ultra-sonic welding is considered to be a product-by-process limitation.  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. The retention pad of modified apparatus of Bierman, Beran, and Roberts would be held in place by any manner known in the art and would still perform all of the functions of the claimed invention, therefore the modified apparatus of Bierman, Beran, and Roberts teaches all of the limitations of claim 13.
Regarding Claim 14, the modified apparatus of Bierman, Cummings, Nazari, Beran, and Roberts teaches all of the limitations discussed above regarding claim 1, and including the limitations of claim 14 as the apparatus has already been modified such that it comprises an aperture (Fig. 5, elements 44 or 46) in a base of the enclosure such that the medical device can substantially pass through the medical 
Regarding Claim 16, the modified apparatus of Bierman, Cummings, Nazari, Beran, and Roberts teaches all of the limitations discussed above regarding claim 1, and Bierman further teaches wherein the enclosure is made from rubber, plastic, silicone, and combinations thereof (Col. 9, lines 7-20; plastic is used for enclosure 18), and the apparatus has already been modified such that the retention pad is made from rubber, plastic, silicone, and combinations thereof (Beran - Par. 0042, retention pad made of pliable plastic). 
Regarding Claim 17, the limitation of wherein the apparatus is three dimensionally printed and thereby customized to conform to the patient is considered to be a product-by-process limitation.  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. The modified apparatus of Bierman, Beran, and Roberts performs the function of conforming to the patient since the base of the apparatus is flexible (Col. 8, lines 16-19; the base 14 is a flexible base), therefore the modified apparatus of Bierman, Cummings, Nazari, Beran, and Roberts teaches all of the limitations of claim 17. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bierman in view of Cummings, Nazari, Beran, and Roberts, as applied to Claim 1, and further in view of U.S. Patent App. Pub. 2006/0276752 to Bierman (hereinafter Bierman ‘752). 
Regarding Claim 6, the modified apparatus of Bierman in view of Bierman, Cummings, Nazari, Beran, and Roberts teaches all of the limitations above regarding claim 1 but is silent regarding wherein the medical device intended for insertion is pre-attached to the apparatus.
Bierman ‘752 teaches an analogous invention directed to an apparatus (Fig. 1, element 10) for securing a medical device (Fig. 1, element 12) to a patient in which the medical device is pre-attached to the apparatus (Par. 0128; the medical device 12 may be secured in the retainer of the apparatus prior to positioning the anchor pad of the apparatus on the patient). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to pre-attach the medical device to the apparatus, as taught by Bierman ‘752, in order accommodate positioning and securement of the medical article (Par. 0128).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bierman in view of Bierman, Cummings, Nazari, Beran, and Roberts, as applied to Claim 1, further in view of U.S. Patent App. Pub. 2012/0271240 to Andino.
Regarding Claim 7, the modified apparatus of Bierman, Cummings, Nazari, Beran, and Roberts teaches all of the limitations as discussed above but is silent regarding at least one clip ring and at least one adhesive strip attached to the base adjacent to the medical device securing assembly and extending away from the medical device securing assembly, the at least one clip able to support varying lengths of the medical apparatus. 
Andino teaches an analogous apparatus for securing a medical device to a patient (Fig. 1) comprising at least one clip ring (Fig. 1, elements 150a, 150b) and at least one adhesive strip (Par. 0029, clip rings 150a,150b may be supported by auxiliary anchor pads; Andino teaches the main anchor pad is adhesive in Par. 0030) attached to the base adjacent the medical device securing assembly and extending away from the medical device securing assembly (Fig. 1, clip rings 150a,150b are attached to the base 110 adjacent to the securing assembly), the at least one clip able to support varying lengths of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the apparatus of Bierman, Beran, and Roberts to include at least one clip ring and at least one adhesive strip attached to the base adjacent to the medical device securing assembly and extending away from the medical device securing assembly, the at least one clip able to support varying lengths of the medical apparatus, as taught by Andino, in order to secure a medical line (Par. 0055). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bierman in view of Cummings, Nazari, Beran, Roberts, and Andino, as applied to Claim 7, and further in view of U.S. Patent App. Pub. 2016/0114103 to Burke. 
Regarding Claim 8, the modified apparatus of Bierman in view of Cummings, Nazari, Beran, Roberts, and Andino teaches all of the limitations above regarding claim 7 but is silent regarding wherein the at least one clip ring is slidable on the adhesive strip. 

    PNG
    media_image2.png
    487
    759
    media_image2.png
    Greyscale
Burke teaches an analogous apparatus for securing a medical device to a patient (Fig. 2) comprising at least one strip (See Annotated Fig. 2 below; element 13) and at least one clip ring 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the at least one adhesive strip and at least one clip ring of the modified device of Bierman, Cummings, Nazari, Beran, Roberts, and Andino such that the at least one clip ring is slidable on the adhesive strip, as taught by Burke, in order to allow the at least one clip ring to be displaceable to different locked positions.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bierman in view of Cummings, Nazari, Beran, and Roberts, as applied to Claim 12, and further in view of U.S. Patent App. Pub. 2005/0192540 to Kessler. 
Regarding Claim 13, the modified apparatus of Bierman in view of Cummings, Nazari, Beran and Roberts teaches all of the limitations above regarding claim 12 and further teaches wherein the retention pad is held in place on the inner surface of the closable door, but does not expressly disclose wherein the retention pad is held in place by one of glue and ultra-sonic welding. 
Kessler teaches an analogous invention directed to an apparatus for securing a medical device to a patient (Fig. 3) in which a pad is held to the surface of a plate by glue (Par. 0027).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the retention pad to be held in place by one of glue and ultra-sonic welding, as taught by Kessler, since glue is a well-known material in the art used to secure two components to each other. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bierman in view of Cummings, Nazari, Beran, and Roberts, as applied to Claim 1, and further in view of U.S. Patent App. Pub. 2021/0052856 to Bourang.
Regarding Claim 15, the modified apparatus of Bierman in view of Cummings, Nazari, Beran and Roberts teaches all of the limitations above regarding claim 1, but is silent regarding wherein the medical device securing assembly further comprises:  a pair of hinge receptacles located on two opposing walls of the enclosure; and a pair of hinge protrusions located on opposing sides of a detachable locking door, wherein the hinge protrusions are configured to fit within respective hinge receptacles.
Bourang teaches an analogous invention directed to an apparatus for securing a medical device to a patient (Fig. 9) which comprises a pair of closable doors (Fig. 9, element 804a, 804b) comprising a pair of hinge receptacles; and a pair of hinge protrusions located on opposing sides of a detachable locking door, wherein the hinge protrusions are configured to fit within respective hinge receptacles (Fig. 9, hinge mechanism 812 consists of a pair of hinge protrusions on opposing side of a detachable locking door 804a/804b configured to fit within respective hinge receptacles). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the hinge mechanism of the apparatus to comprise a pair of hinge receptacles located on two opposing walls of the enclosure; and a pair of hinge protrusions located on opposing sides of a detachable locking door, wherein the hinge protrusions are configured to fit within respective hinge receptacles, as taught by Bourang, in order to substitute an art recognized equivalent hinge mechanism which is suitable for the same purpose.  Bierman teaches a living hinge, while Bourang teaches both living hinges and protrusion/receptacle hinges where each type is suitable for coupling a closable door to an enclosure in a pivoting relationship.  Since both of the mechanisms are known in the art and recognized for the purpose of coupling components in a pivoting manner, it would be obvious to substitute the living hinge mechanism taught by Bierman for the protrusion/receptacle mechanism taught by Bourang. 

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 18 (and 19) would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 3, the modified apparatus of Bierman, Cummings, Nazari, Beran, and Roberts teaches all of the limitations of claim 1 as discussed above, but is silent regarding wherein the bottom portion of the base is secured to the patient via an adhesive pad, the adhesive pad occupying approximately 2/3 of a surface area of the bottom portion of the base.  Bierman teaches wherein the bottom portion of the base is secured to the patient via an adhesive pad (Col. 8, lines 1-9; lower adhesive layer is considered an adhesive pad and also constitutes the bottom portion of the base), the adhesive pad occupying approximately 2/3 of a surface area of the bottom portion of the base (Bierman teaches the adhesive pad occupying all of the surface area of the bottom portion of the base which therefore includes 2/3 of a surface area of the bottom portion of the base). However, the adhesive pad has been modified in view of Nazari to be replaced with a micro-suction adhesive material.  There is no teaching for a bottom portion of the base wherein 1/3 of the bottom portion includes a micro-suction adhesive material and wherein an adhesive pad occupies approximately 2/3 of the bottom portion. Therefore, the recited feature cannot be found or rendered obvious over the prior art in combination with the other claimed features. 
Regarding Claim 18, the closest prior art of record is the modified apparatus of Bierman, Cummings, Nazari, Beran, and Roberts, which teaches providing an apparatus according to claim 1, as .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 9-14, and 16-17 over Bierman in view of Beran and Roberts; claim 6 over Bierman in view of Beran, Roberts, and Bierman ‘752, claim 8 over Bierman in view of Beran, Roberts, Andino, and Burke; claim 13 over Bierman in view of Beran, Roberts, and Kessler; and claim 15 over Bierman in view of Beran, Roberts, and Bourang have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant pointed out that claim 1 has been amended to include the limitations from allowable claim 4.  However, as discussed in the 112(b) rejection of claim 4 in the Non-Final Rejection, claim 4 was interpreted as being dependent upon claim 3.  The amendment to claim 1 to include the limitations of claim 4 did not include the limitations of claim 3 and thus has changed the scope of the claim.  Therefore, a new rejection has been applied in view of Cummings and Nazari. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783